In an action to recover damages for personal injuries, etc., the defendant, Colonial Steel Corp., appeals from an order of the Supreme Court, Kings County (D. Schmidt, J.), dated December 13, 2001, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the contention of the defendant, Colonial Steel Corp., the Supreme Court properly denied its motion for summary judgment dismissing the complaint. The defendant failed to tender sufficient evidence demonstrating the absence of any material issues of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Smith, J.P., Goldstein, Townes and Mastro, JJ., concur.